Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 1 of 13 PageID #: 685




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

GEORGE ALDRIDGE, SR.,                            )
                                                 )
             Plaintiff,                          )
                                                 )
       vs.                                       )          Case No. 1:18 CV 260 RWS
                                                 )
CYNTHIA REESE,                                   )
                                                 )
             Defendant.                          )

                            MEMORANDUM AND ORDER

       Plaintiff is currently an inmate at the Eastern Reception, Diagnostic &

Correctional Center in Bonne Terre, Missouri. While incarcerated at Southeast

Correctional Center (SECC) in Charleston, Missouri, plaintiff was placed in a

suicide cell from September 6, 2016 to September 19, 2016.1 In this § 1983 action,

plaintiff alleges that the conditions of his confinement while in the suicide cell

violated the Eighth Amendment. He sues Cynthia Reese, the Chief Mental Health



1
  Defendant was on leave from September 6, 2016 to September 11, 2016. The Court agrees that
defendant cannot be held vicariously liable for the conditions of plaintiff’s confinement during
that period of time. However, the entirety of plaintiff’s conditions of confinement remain
relevant background information. In addition, defendant admits that she reviewed plaintiff’s
medical records from that time period upon returning and that her medical judgment was
informed, in part, by his treatment during that time. Thus, his conditions of confinement during
that period remain relevant, particularly in light of plaintiff’s allegation that he informed
defendant of the conditions repeatedly upon her return and requested that they be modified and
that, despite her ability to modify them, she did not. In addition, given the degree and nature of
the unhygienic conditions alleged by plaintiff, the Court cannot conclude as a matter of law that
exposure to these conditions upon defendant’s return until plaintiff’s release from suicide watch
does not constitute a violation of plaintiff’s eighth amendment rights.
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 2 of 13 PageID #: 686




Provider at SECC, alleging that she placed him in the suicide cell, and that despite

his requests, she would not let him leave.2 Plaintiff alleges that defendant knew of

the conditions in the cell and promised him that they would be rectified, but took

no further action.

       Both parties have moved for summary judgment. Because genuine disputes

of material fact preclude entry of judgment as a matter of law, the motions for

summary judgment will be denied, and this case will be set for trial.3

                        Standards Governing Summary Judgment

       Summary judgment is appropriate if, after viewing the facts and all

reasonable inferences in the light most favorable to the nonmoving party, the

record “shows that there is no genuine dispute as to any material fact and the




2
  Defendant correctly notes that plaintiff’s complaint did not allege due process and equal
protection claims and that plaintiff may not, therefore, raise them in opposition to summary
judgment. See Northern States Power Co. v. Federal Transit Administration, 358 F.3d 1050,
1057 (8th Cir. 2004). Moreover, the Court also concluded that plaintiff had failed to state any
retaliation claim against defendant and declined to issue process on that claim. (Doc. #9). The
only claim at issue in this case is plaintiff’s conditions of confinement claim brought against
defendant in her individual capacity. (Doc. #9).
3
  The Court gave plaintiff until June 8, 2020 to file any reply brief in support of his motion for
summary judgment and any additional opposition to defendant’s motion for summary judgment.
Plaintiff previously filed a document that responded to defendant’s motion for summary
judgment (Doc. 60), and defendant filed a reply brief responding to that document, even though
plaintiff later objected to the Court’s characterization of that document as an opposition to
summary judgment. Plaintiff did not file either a reply brief in support of his motion or any
additional opposition to summary judgment, and his time for doing so has now expired.
However, the Court concludes that the motions are fully briefed as reply briefs are optional and
plaintiff’s previously filed document demonstrated the existence of genuine factual disputes
which preclude entry of summary judgment for either party.
                                                 2
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 3 of 13 PageID #: 687




movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

“Once a party moving for summary judgment has made a sufficient showing, the

burden rests with the non-moving party to set forth specific facts, by affidavit or

other evidence, showing that a genuine issue of material fact exists.” Nat’l Bank of

Comm. v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

       The non-moving party “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. “They

must show there is sufficient evidence to support a jury verdict in their favor.”

Nat’l Bank, 165 F.3d at 607 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986)). “A case founded on speculation or suspicion is insufficient to survive

a motion for summary judgment.” Id. (citing Metge v. Baehler, 762 F.2d 621, 625

(8th Cir. 1985)). “When opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a

court should not adopt that version of the facts for purposes of ruling on a motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

                                       Background Facts4




4
  The Court finds these facts for summary judgment purposes only. Neither party may rely upon
this Memorandum and Order to establish any fact at trial. The facts relating to plaintiff’s
grievance history are discussed below.
                                              3
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 4 of 13 PageID #: 688




       Plaintiff spent 13 days in a suicide watch cell while incarcerated at SECC.

During that time, plaintiff alleges that he was denied hygiene items, including soap

to wash his hands after using the bathroom, toothpaste, a towel, a wash rag, or a

brush, and that he was not permitted to shower. Because he was denied utensils,

plaintiff claims that he was forced to eat his food with his dirty, unwashed hands

that were contaminated with human waste. Plaintiff alleges that his prescription

eyeglasses were confiscated and that he was forced to sleep on the cell floor

wearing only a smock with no mattress, blanket, mat or sheet, and that mice

crawled on him during the night and defecated on him. He had to request toilet

paper5 and was only given a few squares per day, which he claims were

insufficient to meet his needs. Plaintiff alleges that he told defendant about these

conditions, including the mice crawling all over him, and that he was not suicidal

and wanted to be taken off suicide watch, but that defendant failed and refused to

modify the conditions of his confinement or release him from suicide watch.

       For her part, defendant contends that the cell used to house suicidal inmates

has a minimum of fixtures to reduce the ability of an inmate to harm himself or



5
 Defendant states that she cannot be held liable for the absence of toilet paper because it was
distributed by the correctional institution, not her. This fact nevertheless remains relevant for the
analysis of the claim pending against her because she knew about that this rule, and defendant
repeatedly told her that the lack of adequate toilet paper contributed to the unsanitary conditions
in his cell, which she did have the power to correct. Despite her knowledge of plaintiff’s paltry
access to toilet paper, defendant failed and refused to authorize a modification to the conditions
of his cell (for example, by authorizing him to have a bar of soap to clean his hands and body).
                                                  4
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 5 of 13 PageID #: 689




others. For the same reason, inmates are denied hygiene items, clothing other than

a smock, and a mattress and bedding when placed on suicide watch. Defendant

admits that these conditions could be modified “based on an inmate’s request and

clinical presentation” upon approval of a clinician such as defendant. Defendant

states that plaintiff could have washed his hands because the cells have a sink

(although she admits he had no soap) and that defendant could have eaten his sack

meals without touching his food by using the food wrappings. Defendant denies

that she knew about mice crawling on plaintiff.

                                    Discussion

      Defendant first argues that plaintiff’s complaint should be dismissed for

failure to exhaust administrative remedies. Under the Prisoner Litigation Reform

Act (PLRA), 42 U.S.C. § 1997e(a), an inmate must exhaust all available

administrative remedies before bringing a § 1983 suit. See Jones v. Bock, 549 U.S.

199, 211 (2007); Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir. 2014). Available

remedies are “capable of use for the accomplishment of a purpose: immediately

utilizable [and] accessible.” Miller v. Norris, 247 F.3d 736, 740 (8th Cir. 2001)

(finding exhaustion does not require use of “all ” remedies).

      To properly exhaust administrative remedies, a prisoner must complete the

administrative review process in accordance with the procedural rules as defined

by the applicable prison grievance process itself. Jones, 549 U.S. at 218-19. An


                                          5
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 6 of 13 PageID #: 690




inmate satisfies § 1997e(a) by pursuing “the prison grievance process to its final

stage” to “an adverse decision on the merits.” Burns, 752 F.3d at 1141. It does not

matter that the inmate “subjectively believed that there was no point in his

pursuing administrative remedies.” Lyon v. Vande Krol, 305 F.3d 806, 809 (8th

Cir. 2002) (en banc). Nonexhaustion is an affirmative defense, and defendants

have the burden of raising and proving the absence of exhaustion. Jones, 549 U.S.

at 211–12. Exhaustion is “mandatory” and unexhausted claims must be dismissed

without prejudice. Jones v. Bock, 549 U.S. 199, 211 (2007).6

       “Inmates are excused from exhausting remedies when officials have

prevented prisoners from utilizing the procedures, or when officials themselves

have failed to comply with the grievance procedures.” Porter v. Sturm, 781 F.3d

448, 451 (8th Cir. 2015) (internal quotation marks and citation omitted). “[A]

remedy that prison officials prevent a prisoner from ‘utilizing’ is not an ‘available’

remedy under § 1997(e)(a) . . . .” Miller, 247 F.3d at 740. Plaintiff must present

some evidence, other than mere conclusory statements, to demonstrate that he was

precluded from fully exhausting his administrative remedies. See Gibson v.

Weber, 431 F.3d 339, 341 (8th Cir. 2005). The PLRA’s exhaustion requirement is




6
 Claims that are dismissed for failure to exhaust administrative remedies should be dismissed
without prejudice. See Sergent v. Norris, 330 F.3d 1084, 1085 (8th Cir. 2003).
                                               6
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 7 of 13 PageID #: 691




satisfied if prison officials decide a procedurally flawed grievance on the merits.

Hammett v. Cofield, 681 F.3d 945, 947–48 (8th Cir. 2012).

      An inmate such as plaintiff who wishes to complain about his treatment

while at Southeast Correctional Center must comply with the three-step grievance

procedure for the Missouri Department of Corrections. First, an inmate must file

an Informal Resolution Request (IRR) within 15 days of the alleged incident. If

not resolved informally, the correctional center should respond as soon as

practicable but within 40 days of receipt of the IRR. If the inmate receives an

unfavorable response to his IRR, he must proceed to the second step and file a

formal grievance within seven days of the denial of his IRR. Once again, the

correctional center has 40 days to respond to the grievance. If the inmate receives

an unsatisfactory response to his grievance, the third and file step of the grievance

process is for the inmate to file an appeal. The appeal must be filed within seven

days of the denial of the grievance, and any appeal should be resolved within 100

days of receipt. All three steps are necessary to exhaust the grievance procedure.

      Although defendant acknowledges that plaintiff filed a grievance regarding

the conditions of his confinement while on suicide watch (IRR SECC-17-303), she

nevertheless argues that plaintiff failed to properly exhaust his administrative

remedies. In support of this argument defendant contends that plaintiff’s grievance

was ultimately denied on appeal because the IRR was not timely filed within 15


                                          7
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 8 of 13 PageID #: 692




days of his release from suicide watch. While it is true that IRR SECC-17-303 is

dated April 24, 2017 and filed May 1, 2017 (long after plaintiff was released from

suicide watch), plaintiff states in his IRR that four prior filings of the same

complaint were “reported lost” by the mail room and prison staff. (Doc. 49-4 at

59-62).

      In addition to plaintiff’s allegation of being prevented from using the

grievance procedures in a timely fashion, the evidence does not demonstrate as a

matter of law that the prison denied plaintiff’s appeal for failure to follow the

grievance procedures rather than on the merits. Plaintiff’s IRR was initially denied

as “unsupported” on May 22, 2017 after a lengthy discussion and “investigation”

of his allegations. (49-4 at 57-58). Plaintiff then filed a grievance which was

likewise denied on the merits in a Grievance Response issued on June 25, 2017.

(49-4 at 55). The Grievance Response states that plaintiff’s allegations as well as

his “medical record” were reviewed to determine if “medically necessary health

care” was provided to plaintiff. (49-4 at 55). The Grievance Response cites the

prison policy requiring the removal of all items, (including mattress, clothing, and

hygiene items) for the safety of inmates placed on suicide watch to support the

denial of plaintiff’s grievance. (49-4 at 55). Plaintiff appealed the denial of his




                                           8
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 9 of 13 PageID #: 693




grievance on July 20, 2017. (49-4 at 53).7 The response to plaintiff’s appeal,

entitled Offender Grievance Appeal Response, is dated August 16, 2017, and states

in full as follows:

       Your grievance appeal has been received and reviewed. As well, your
       healthcare record has been reviewed. The purpose of this review is to assure
       that timely and appropriate healthcare has been provided to you. This
       assessment of your healthcare needs may differ from your personal desires.

       I understand your one original IRR complaint to be that you allege that the
       mental health staff denied you basic hygiene products for 13 days, from
       September 6, 2016 to September 19, 2016.

       Upon review of your healthcare record, grievance records and investigation
       of your concern, I found that you filed the Informal Resolution Request on
       April 28, 2017. Per the offender grievance policy D5-3.2, the Informal
       Resolution Request must be filed within 15 days from the date of the alleged
       incident. You claim the incident occurred in September 2016 and did not
       file the IRR until after the 15 day established time frame.

       Conclusion: Based on the above information, your grievance appeal is noted,
       as outlined above. We rely upon the independent, discretionary medical
       judgment of the site providers to determine the needed care, medication, and
       treatment.

       This should resolve your grievance. No further action is indicated at this
       time.

       Should your condition change, please address any concerns through the HSR
       process at your facility.


7
 While it appears that the appeal was not timely filed within seven days of the denial of
plaintiff’s grievance, defendant does not raise this argument on summary judgment, relying
solely on the argument that plaintiff did not exhaust his administrative remedies by timely filing
an IRR. Because exhaustion is an affirmative defense which must be raised and proven by
defendant, the Court may not grant summary judgment on an argument not made by defendant.
Moreover, any such argument would be rejected by the Court for the same reason as the
argument actually made by defendant.
                                                 9
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 10 of 13 PageID #: 694




       (49-4 at 54). There appears to be no dispute that this response amounts to a

denial of the grievance, even in the absence of any language clearly stating that the

grievance is denied. Defendant argues that plaintiff’s appeal was denied on

exhaustion grounds because plaintiff failed to file his IRR within 15 days of being

released from suicide watch. Yet the document does not unambiguously so

indicate.8 Although this response notes that plaintiff failed to file his IRR within

15 days, it goes on to state that “[w]e rely upon the independent, discretionary

medical judgment of the site providers to determine the needed care, medication,

and treatment.” (49-4 at 54). Given the prison’s review of plaintiff’s medical

records and its reliance on “the independent, discretionary medical judgment” of

plaintiff’s healthcare providers to conclude that plaintiff’s appeal should be denied,

defendant has not demonstrated that plaintiff’s grievance was denied for failure to

exhaust administrative remedies rather than on the merits. This is especially true

here, where the alleged failure to timely file came at the first step of the grievance

process, yet despite that failure plaintiff’s claims were clearly investigated and

denied on the merits at each stage of the proceedings prior to the appeal. As

defendant has failed to demonstrate as a matter of law that plaintiff’s grievance


8
 Defendant cites the affidavit of the record’s custodian as evidence that the grievance was
denied for failure to follow the institution’s grievance procedures. While this affiant is
competent to testify as to the custody of the records, she is not the author of this document and
her interpretation of the contents of this document, which differs from the actual language of the
document itself, is not admissible evidence as to its contents and will not be considered by the
Court.
                                                10
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 11 of 13 PageID #: 695




was denied for failure to comply with the grievance procedures rather than on the

merits, defendant’s motion for summary judgment on exhaustion grounds must be

denied. See Hammett, 681 F.3d at 947–48.

      A prisoner’s conditions of confinement are subject to eighth amendment

scrutiny. Hutto v. Finney, 437 U.S. 678, 685 (1978); Goff v. Menke, 672 F.2d 702,

705 (8th Cir.1982). The “Constitution does not mandate comfortable prisons” or

that prisons be “free of discomfort.” Rhodes v. Chapman, 452 U.S. 337, 349

(1981). Only “extreme deprivations” that deny “the minimal civilized measure of

life’s necessities are sufficiently grave to form the basis” of an Eighth Amendment

violation. Hudson v. McMillian, 503 U.S. 1, 9 (1992).

      To prevail on an Eighth Amendment conditions of confinement claim, a

prisoner must prove that: (1) objectively, the deprivation was sufficiently serious to

deprive him of the minimal civilized measures of life’s necessities, or to constitute

a substantial risk of serious harm to his health or safety; and (2) subjectively, the

defendants were deliberately indifferent to the risk of harm posed by the

deprivation. Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004). “Conditions,

such as a filthy cell, may be tolerable for a few days and intolerably cruel for

weeks or months.” Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989) (internal

quotation marks and citation omitted); Cincoski v. Richard, 418 F. App’x 571, at

*1 (8th Cir. 2011) (inmate stated conditions of confinement claim where held on


                                           11
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 12 of 13 PageID #: 696




suicide watch without medication, shoes, clothes, underwear, or blankets; his cell

was flooded and freezing; and he was fed gruel. He was strapped in a restraint

chair and asphyxiated; and denied personal hygiene items, which caused him to

develop canker sores, bleeding, and extreme pain for which medication was

denied).

       Having reviewed the entire record under the appropriate standards, summary

judgment must be denied as there are disputed, material facts which preclude

judgment as a matter of law in favor of either party. Given the severity of the

plaintiff’s allegations (including the disputed allegations regarding mice and

animal and human waste)9, the length of time plaintiff was subjected to these

alleged conditions, defendant’s acknowledgment that she could have modified

these conditions, plaintiff’s insistence that he repeatedly relayed the conditions of

his confinement to defendant and that she refused to rectify them, and plaintiff’s

allegation that he was not suicidal and repeatedly told defendant that he was not


9
  Although defendant argues that many items were appropriately denied plaintiff because of
defendant’s reasonable medical judgment that he could use them to harm himself or others, no
such argument has been (or could be) raised with respect to plaintiff’s complaints regarding
human and animal waste and mice. Defendant’s argument that if plaintiff had made such a
complaint then it would be noted in plaintiff’s medical file does not convert this disputed issue
into an undisputed one. Moreover, plaintiff has raised numerous objections, including hearsay
objections, to these records. While it is possible that they may considered business records at
trial, plaintiff is correct that there are numerous double hearsay statements contained within these
records. While there may be exceptions which permit these statements to be admitted as not
hearsay or for non-hearsay reasons, it remains defendant’s burden to articulate those reasons
upon objection by plaintiff during pretrial filings or at trial. Even if the records are admitted,
plaintiff remains free to dispute their accuracy before the jury. It will be up to the jury, not this
Court, to decide which version of events to believe.
                                                 12
Case: 1:18-cv-00260-RWS Doc. #: 77 Filed: 06/22/20 Page: 13 of 13 PageID #: 697




suicidal, summary judgment cannot be entered for either party. Whether plaintiff

will prevail on his claim depends on credibility determinations that must be made

by a jury, not the Court. Due to the COVID-19 pandemic, the Court has currently

suspended all civil jury trials. Therefore, this case will not be set for trial at this

time. The Court will send out an Order Setting Case for Trial once jury trials

resume.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for summary judgment

[40] is denied.

      IT IS FURTHER ORDERED that defendant’s motion for summary

judgment [48] is denied.

This case will be set for jury trial by future Order of this Court.




                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE

Dated this 22nd day of June, 2020.




                                            13
